AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________ Districtofof
                                                                  Virginia
                                                                     __________


                              USA                              )
                             Plaintiff                         )
                                v.                             )      Case No. 1:18-mj-00196-JFA
                     George Aref Nader                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant George Aref Nader                                                                                   .


Date:          06/06/2019                                                                /s/ Jonathan C. Su
                                                                                         Attorney’s signature


                                                                                  Jonathan C. Su (VA Bar 92804)
                                                                                     Printed name and bar number

                                                                                       555 Eleventh St. NW
                                                                                           Suite 1000
                                                                                      Washington, DC 20004
                                                                                               Address

                                                                                       jonathan.su@lw.com
                                                                                            E-mail address

                                                                                          (202) 637-2200
                                                                                          Telephone number

                                                                                          (202) 637-2201
                                                                                             FAX number
                          CERTIFICATE OF SERVICE

      I hereby certify that on June 6, 2019, I electronically filed this Notice of

Appearance with the Clerk of the Court using the ECF system, which will send

notification of such filing to the ECF participants.


                                              /s/ Jonathan C. Su
                                              Jonathan C. Su (VA Bar 92804)
